RENDERED: DECEMBER 16, 2022; 10:00 A.M.
                       NOT TO BE PUBLISHED

                Commonwealth of Kentucky
                          Court of Appeals

                             NO. 2021-CA-0436-MR

KEWAN HACKETT                                                        APPELLANT


               APPEAL FROM JEFFERSON CIRCUIT COURT
v.            HONORABLE SUSAN SCHULTZ GIBSON, JUDGE
                      ACTION NO. 11-CR-000222


COMMONWEALTH OF KENTUCKY                                               APPELLEE


                                   OPINION
                                  AFFIRMING

                                  ** ** ** ** **

BEFORE: CLAYTON, CHIEF JUDGE; CETRULO AND K. THOMPSON,
JUDGES.

THOMPSON, K., JUDGE: Kewan Hackett appeals from the summary denial of

his Kentucky Rules of Civil Procedure (CR) 60.02 motion in which he alleges he

received ineffective assistance of counsel. We affirm as Hackett’s claims are

successive and otherwise without merit.

            In January 2011, Hackett was indicted for murder, criminal attempted

murder, first-degree assault, tampering with physical evidence, and intimidating a
participant in the legal process. Trial counsel moved for Hackett’s indictment to

be dismissed; the trial court denied this request. Ultimately, the case proceeded to

trial.

             We recount the underlying facts of the crimes and resulting trial

testimony as summarized by the Kentucky Supreme Court in Hackett’s direct

appeal, Hackett v. Commonwealth, No. 2012-SC-000773-MR, 2014 WL 2809876,

at *1-2 (Ky. Jun. 19, 2014) (unpublished) (Hackett I):

                     On January 8, 2011, victims Dajuan Best and
             Kristen Redmon were at Jock’s Bar and Grill in
             Louisville. Appellant was there also, as was Appellant’s
             friend and neighbor, Saleem Muhammad. Appellant,
             Saleem, and Redmon were regulars at the bar. While
             playing pool, Best and Appellant had an exchange of
             words sufficiently disagreeable that it attracted the
             attention and intervention of the bar’s security personnel.
             Saleem testified that Appellant later told him that he had
             had a “beef” with someone over two kilograms of
             cocaine; the Commonwealth theorizes that this “beef”
             about cocaine was the heated exchange with Best which
             resulted, ultimately, in the shooting of Best. A video
             surveillance system on the premises showed that Saleem,
             Best, and Redmon engaged in a brief interaction just as
             they left together through the front door. Best and
             Redmon led the way and Saleem followed. The video
             system captured images of Appellant watching as the trio
             left, and then immediately moving quickly toward the
             back exit. Moments later four or five shotgun blasts were
             fired into Best’s vehicle, killing Redmon and wounding
             Best. Appellant’s theory of the case is that there was a
             drug deal between Best and Saleem that night, and that
             Saleem was the shooter.




                                         -2-
      Saleem testified that after leaving the bar he heard
the gunshots and then saw someone “creeping” toward
and getting into the Cadillac that Saleem knew belonged
to Appellant. Saleem testified that the person entering
Appellant’s car was carrying an object, which the
Commonwealth theorizes was the shotgun. The Cadillac
then drove away.

        Several witnesses at a nearby bingo hall heard the
shots. Immediately after the shooting, Robert Wynn saw
a Cadillac, presumably Appellant’s, drive out of the bar
parking lot with its lights off. Brad Gentry looked in the
direction of the shots and saw a man standing near the
rear of Best’s vehicle. Gentry saw the man get into the
Cadillac and drive away with its headlights off. Gentry
later identified the vehicle as Appellant’s Cadillac. Two
other witnesses who were present at the bingo hall
generally corroborated Wynn and Gentry’s testimony.
The Commonwealth’s case was further strengthened by
testimony of Saleem and his wife, Maria, concerning
statements Appellant made after the shooting. After the
shooting, Appellant telephoned Saleem and told him,
“[You] ain’t seen nothing,” apparently a warning to keep
quiet about what he had seen in the bar parking lot.
Saleem also testified that Appellant later came to the
Muhammads’ apartment, paced nervously about, looked
out the window, and said, “It wasn’t meant for her,” and
then, “no witnesses, no case, no evidence,” in an apparent
reference to the shooting. Saleem testified that Appellant
later asked about getting rid of his Cadillac.
Maria also testified about Appellant’s arrival at their
apartment after the shooting and his nervous demeanor.
She testified that Appellant asked her to turn on the local
television news channel that was reporting on the
shooting. Upon hearing a report that Best was in stable
condition, Appellant commented that that was “not a
good thing,” adding “he ain’t dead” and “no witnesses,
no evidence, no case.” Maria testified that Appellant
asked her if the bar had security cameras in the back; she


                            -3-
              said he also commented that there was no evidence
              concerning his clothing.

                    At trial, Appellant’s defense was a denial that he
              committed the crimes and an effort to show that Saleem
              was the perpetrator. He aggressively sought to
              undermine the credibility of Saleem and Maria.

              The jury trial lasted from August 28, 2012, to September 7, 2012.

Trial counsel asked for a directed verdict on the basis of insufficient evidence at

the close of the Commonwealth’s case and at the close of all proof, but these

motions were denied. At the conclusion of the trial, the jury found Hackett guilty

of murder, attempted murder, and tampering with physical evidence. The jury

fixed Hackett’s punishment at twenty years for the murder conviction, fifteen years

for the criminal attempt murder conviction, and one year for the tampering with

physical evidence conviction, and recommended that the sentences be served

consecutively. Afterwards, trial counsel filed a motion for a judgment of acquittal

or a new trial, which was also denied. The trial court sentenced Hackett in

accordance with the jury’s recommendation to a total of thirty-six years.

              On his direct appeal, Hackett alleged a variety of errors, but the

Kentucky Supreme Court affirmed the judgment of the circuit court on all issues.

Id. at *12.

              A year later, in 2015, Hackett filed a Kentucky Rules of Criminal

Procedure (RCr) 11.42 motion, alleging he received ineffective assistance of


                                          -4-
counsel in a variety of ways. In 2018, the circuit court summarily denied his

motion, finding that all the allegations of error could be refuted by the record.

             In his appeal from the denial of his RCr 11.42 motion, Hackett raised

the following arguments:

             1) that his counsel was ineffective because counsel failed
             to file a motion to dismiss the indictment because it was
             obtained by the presentation of false and misleading
             testimony to the grand jury; 2) that trial counsel was
             ineffective because counsel failed to object to jury
             instructions that allowed for a finding of guilt based on
             complicity; and 3) that trial counsel was ineffective
             because he did not object to jury instructions that did not
             set out separate jury findings that the appellant acted by
             himself or in complicity with others.

Hackett v. Commonwealth, No. 2018-CA-000730-MR, 2019 WL 5293672, at *1

(Ky. App. Oct. 18, 2019) (unpublished) (Hackett II). In 2019, the Court of

Appeals affirmed the order denying Hackett’s motion for postconviction relief on

all grounds. Id. at *4.

             Hackett then proceeded to file motion which is the subject of this

instant appeal, seeking to vacate the judgment under CR 60.02(e) and (f) based on

ineffective assistance of counsel where: (1) counsel failed to suppress his

warrantless arrest without probable cause, rendering evidence subsequently

obtained fruit of the poisonous tree; (2) counsel failed to move the court to dismiss

the indictment where he should not have been charged with murder based on two

different states of mind rather than given specific notice of which state of mind he

                                          -5-
was required to defend against; (3) counsel failed to object to combination jury

instructions, denying him of a unanimous verdict on his state of mind; and (4)

counsel failed to object to an indictment charging intentional and wanton murder

for one murder, and attempted murder and assault for shooting one victim,

resulting in double jeopardy violations.1

              The circuit court summarily denied Hackett’s motion on the basis that

he should have raised these issues in his previous RCr 11.42 motion. The circuit

court explained that “[CR] 60.02 does not provide an additional opportunity for

Movant to raise issues that could have been raised at an earlier proceeding.” The

circuit court recounted that Hackett had previously filed a motion pursuant to RCr

11.42 which had been denied and opined: “All of the grounds raised in the current

motion could have been raised in the previous post-conviction motion. The current

motion is simply an attempt to relitigate his ineffective assistance claims.” The

circuit court noted “[b]ecause his motion is procedurally improper, there is no need

for an evidentiary hearing[.]”

              We agree with the circuit court that Hackett’s motion is successive

and it is inappropriate for him to attempt to bring another RCr 11.42 motion in the




1
 We give Hackett the benefit of the doubt that the arguments he raised on appeal are the same
arguments he raised below. Hackett’s motion is missing from the record, and it was his duty to
make sure that the record was complete.

                                              -6-
guise of a CR 60.02 motion. Furthermore, the issues that he raises closely overlap

with those that he raised earlier and are also without merit.

             CR 60.02 provides in relevant part:

             On motion a court may, upon such terms as are just,
             relieve a party or his legal representative from its final
             judgment, order, or proceeding upon the following
             grounds: . . . (e) the judgment is void, or has been
             satisfied, released, or discharged, or a prior judgment
             upon which it is based has been reversed or otherwise
             vacated, or it is no longer equitable that the judgment
             should have prospective application; or (f) any other
             reason of an extraordinary nature justifying relief.

             “The standard of review of an appeal involving a CR 60.02 motion is

whether the trial court abused its discretion. A movant is not entitled to a hearing

on a CR 60.02 motion unless he affirmatively alleges facts which, if true, justify

vacating the judgment and further alleges special circumstances that justify CR

60.02 relief.” White v. Commonwealth, 32 S.W.3d 83, 86 (Ky. App. 2000)

(internal quotation marks, citations, and brackets omitted).

                    “The rules related to direct appeals, RCr 11.42,
             and [CR] 60.02 collectively create a structure that
             ‘provides for wide-ranging opportunities for a defendant
             to challenge in all respects the legality and fairness of his
             conviction and sentence.’” Hollon v. Commonwealth,
             334 S.W.3d 431, 437 (Ky. 2010) (quoting Foley v.
             Commonwealth, 306 S.W.3d 28, 31 (Ky. 2010)). This
             configuration “is not haphazard and overlapping, but is
             organized and complete.” Gross v. Commonwealth, 648
             S.W.2d 853, 856 (Ky. 1983). At each stage the
             defendant must raise “all issues then amenable to review,
             and generally issues that either were or could have been

                                          -7-
            raised at one stage will not be entertained at any later
            stage.” Hollon, 334 S.W.3d at 437.

Owens v. Commonwealth, 512 S.W.3d 1, 13-14 (Ky. App. 2017).

            As further explained in McQueen v. Commonwealth, 948 S.W.2d 415,

416 (Ky. 1997):

            A defendant who is in custody under sentence or on
            probation, parole or conditional discharge, is required to
            avail himself of RCr 11.42 as to any ground of which he
            is aware, or should be aware, during the period when the
            remedy is available to him. Civil Rule 60.02 is not
            intended merely as an additional opportunity to relitigate
            the same issues which could “reasonably have been
            presented” by direct appeal or RCr 11.42 proceedings.
            RCr 11.42(3); Gross[, 648 S.W.2d] at 856. The obvious
            purpose of this principle is to prevent the relitigation of
            issues which either were or could have been litigated in a
            similar proceeding. As stated in Gross, CR 60.02 was
            enacted as a substitute for the common law writ of coram
            nobis.

                  The purpose of such a writ was to bring before the
                  court that pronounced judgment errors in matter of
                  fact which (1) had not been put into issue or passed
                  on, (2) were unknown and could not have been
                  known to the party by the exercise of reasonable
                  diligence and in time to have been otherwise
                  presented to the court, or (3) which the party was
                  prevented from so presenting by duress, fear, or
                  other sufficient cause. Black’s Law Dictionary,
                  Fifth Edition, 487, 144.

            Id. at 856. In summary, CR 60.02 is not a separate
            avenue of appeal to be pursued in addition to other
            remedies, but is available only to raise issues which
            cannot be raised in other proceedings.


                                        -8-
When claims raised in a CR 60.02 motion “are of the type ordinarily raised in an

RCr 11.42 petition[,]” such claims are “in practical effect . . . an impermissible

successive RCr 11.42 motion.” Sanders v. Commonwealth, 339 S.W.3d 427, 438

(Ky. 2011).

              Hackett has provided absolutely no justification for why his current

ineffective assistance of counsel claims could not have been raised in his prior RCr

11.42 motion. These claims are thereby precluded as successive, as CR 60.02 is

not a proper mechanism for addressing ineffective assistance of counsel claims

which should have been raised and addressed earlier.

              Additionally, his arguments do not fit within the rubric of CR 60.02(e)

or (f). As to CR 60.02(e), Hackett seems to be misinterpreting what he believes to

be an erroneous judgment (due to ineffective assistance of counsel) as a void

judgment. However, these are not the same. A judgment is void if there is a lack

of jurisdiction over the defendant or the subject matter. See Commonwealth v.

Marcum, 873 S.W.2d 207, 211 (Ky. 1994); Thomas v. Morrow, 361 S.W.2d 105,

106 (Ky. 1962); Hudson v. Hightower, 307 Ky. 295, 298, 210 S.W.2d 933, 934

(1948).

              CR 60.02(f) also does not provide an appropriate basis for relief as it

“may be invoked only under the most unusual circumstances[.]” Howard v.

Commonwealth, 364 S.W.2d 809, 810 (Ky. 1963). “To justify relief [pursuant to


                                          -9-
CR 60.02(f)], the movant must specifically present facts which render the ‘original

trial tantamount to none at all.’” Foley v. Commonwealth, 425 S.W.3d 880, 885

(Ky. 2014) (quoting Brown v. Commonwealth, 932 S.W.2d 359, 361 (Ky. 1996)).

In contrast, claims which “are of the usual procedural, evidentiary, and ineffective

assistance of counsel variety, . . . do not implicate the extraordinary sort of claim

contemplated under CR 60.02(f).” Sanders, 339 S.W.3d at 437 (emphasis added).

             Finally, Hackett’s claims lack all merit. Hackett’s first argument is

that trial counsel was ineffective for failing to suppress the fruits of his warrantless

arrest on the basis of lack of probable cause.

             “Probable cause exists when the facts and circumstances within the

arresting officers’ knowledge or of which they have reasonably trustworthy

information are sufficient in themselves to warrant a man of reasonable caution to

believe that an offense has been committed or is being committed.” Shull v.

Commonwealth, 475 S.W.2d 469, 471 (Ky. 1971). We are confident that there was

ample probable cause for Hackett’s arrest based on the facts revealed in the

investigation as detailed by the Supreme Court in Hackett I. Therefore, any

evidence that was discovered pursuant to his arrest is not problematic.

Additionally, evidence was properly found pursuant to search warrants or due to

Hackett’s own voluntary statements, rather than as a result of his arrest.




                                          -10-
             Hackett’s next argument is that counsel was ineffective for failing to

move the court to dismiss the indictment where he should not have been charged

with murder based on two different states of mind rather than given specific notice

of which state of mind he was required to defend against. Again, we disagree.

             As explained in Hackett II, Hackett already argued in his appeal of the

denial of his RCr 11.42 motion “that his counsel was ineffective because counsel

failed to file a motion to dismiss the indictment because it was obtained by the

presentation of false and misleading testimony to the grand jury[.]” Hackett II,

2019 WL 5293672, at *1. The Court of Appeals addressed this argument on the

merits and denied it on the basis that Hackett could not show prejudice where the

indictment would have still been issued based upon other testimony the grand jury

heard. Id. at *2-3. By doing so, it generally ruled that the indictment was proper.

             Hackett’s argument that the indictment is flawed for giving alternative

states of mind necessary for the offense is incorrect, as the indictment properly

gave notice that the Commonwealth would seek to convict him under either state

of mind available for murder under Kentucky Revised Statutes (KRS) 507.020.

While Hackett may have preferred only having to defend against one state of mind,

the indictment was not improper for listing both states of mind which were

supported by the evidence.




                                        -11-
               Hackett’s next argument is that his counsel was ineffective for failing

to object to combination jury instructions,2 denying him a unanimous verdict on his

state of mind. This argument is also wholly without merit.

               We agree with Hackett’s basic premise that it can be problematic for

combination jury instructions to be given which allow for conviction for two

different states of mind when there is only evidence of one state of mind. See, e.g.,

Hayes v. Commonwealth, 625 S.W.2d 583, 584-85 (Ky. 1981) (reversing for

unanimity error where “[i]t would be clearly unreasonable for the jury to believe

that appellant’s conduct was other than intentional”).

               However, while Hackett argues he could have only sought to kill

Redmon wantonly, the issue of whether there was sufficient evidence to convict

him under either state of mind was addressed by our Court in its consideration of

the similar arguments Hackett raised in his RCr 11.42 appeal regarding trial

counsel’s failure to object to the combination jury instructions. Our Court



2
  The indictment contained combination charges which were identical save for the exact crime
and victim named regarding murder, criminal attempted murder and first-degree assault. As an
example, count one alleged that Hackett, “acting alone or in complicity with others, committed
the offense of Murder by intentionally or under circumstances manifesting extreme indifference
to human life wantonly caused the death of Kristen Redmon.” The jury instructions tracked the
language of the indictment. As an example, instruction one for murder provided the alternatives
that Hackett was “acting alone or in complicity with another or others” in killing Redmond and
in doing so caused her death “intentionally” or “was wantonly engaging in conduct which
created a grave risk of death to another and thereby caused the death of Kristen Redmond under
circumstances manifesting an extreme indifference to human life.” In these instructions, the jury
was not required to select an option as to how such murder was committed.



                                              -12-
specifically observed that the circumstantial evidence and lack of eyewitness

testimony regarding the shooting itself, resulted in the jury being allowed to

consider multiple theories about how the shooting occurred. Hackett II, 2019 WL

5293672, at *3. Our Court also thoroughly considered Hackett’s prior argument

broadly as the Court was uncertain of his exact argument, and in doing so

addressed the argument he now raises, and determined it was without merit:

                    Lastly, the appellant contends that counsel was
             ineffective for failing to object to the jury instructions
             because the jury instructions did not have separate
             verdict forms for the jury to find specifically why they
             found him guilty for the crimes of murder and attempted
             murder. It is unclear exactly which issue the appellant
             claims was error. His appeal section heading for this
             argument states that he objects to a lack of a finding
             between complicity and him being the actor. His
             argument discusses that issue and the issue of intentional
             versus wanton acts. This argument is also intertwined
             with the issue discussed previously. We will address
             both as they are the same legal issue.

                    Trial counsel did attempt to have the court instruct
             solely on intentional murder and offered instructions on
             lesser offenses on behalf of the defendant. Mr. Hackett
             argues that a general verdict based on a combination
             murder instruction violates his right to a unanimous
             verdict. The Supreme Court of Kentucky has held that if
             the evidence supports both theories, a combination jury
             instruction does not violate the unanimous verdict
             requirement. Benjamin v. Commonwealth, 266 S.W.3d
             775 (Ky. 2008). As stated before, there was no direct
             eyewitness testimony that the appellant committed the
             actual act of the shooting. There was circumstantial
             evidence that the appellant either committed the crime
             himself or could have simply been responsible for the

                                        -13-
             action itself. There was no direct evidence as to the
             appellant’s state of mind. Based on the facts presented,
             the jury could have believed he acted intentionally or
             wantonly. It could have believed he intended the result
             or he was simply acting with an extreme indifference to
             human life.

                    The appellant’s concern about the possibility of a
             lack of unanimous verdict is one that the Supreme Court
             in Benjamin shared. Benjamin opines that separate
             verdict forms would be better. However, Benjamin
             specifically allowed this type of combined jury
             instructions. Id. at 783-85. Four years later, in Malone v.
             Commonwealth, 364 S.W.3d 121, 130-31 (Ky. 2012), the
             Supreme Court noting Benjamin again refused to require
             separate jury instructions. It cannot be said that trial
             counsel was ineffective by failing to object to this type of
             combined jury instructions when the Supreme Court of
             Kentucky has allowed the practice. The court below had
             from the record a sufficient basis to deny the motion
             without an evidentiary hearing. Trial counsel’s failure, if
             a failure at all, to object to the combination jury
             instructions as the appellant now argues was not an error
             which denied him the right to a trial whose result was
             reliable. It is also important to note in the discussion of
             ineffective assistance of counsel that trial counsel
             tendered jury instructions that would have required a
             finding that the appellant intentionally acted without any
             reference to complicity to convict the appellant. Counsel
             placed before the trial court the arguments made by
             appellant in this appeal in substance if not in the form
             argued.

Id. at *3-4. Therefore, this argument is without merit, repetitious and precluded by

the law of the case.

             Hackett’s final argument raised in his appellate brief is that counsel

was ineffective for failing to object to an indictment charging intentional and

                                        -14-
wanton murder for one murder, and attempted murder and assault for shooting one

victim, resulting in double jeopardy violations, is also without merit. In addressing

Hackett’s previous ineffective assistance of counsel argument for failing to file a

motion to dismiss the indictment, our Court in Hackett II specifically determined

that “there were sufficient grounds for the indictment[.]” Id. at *3. Additionally,

as we have discussed supra, there was evidence to support a conviction for murder

under either state of mind provided for in KRS 507.020, so the indictment

providing alternatively for both states of mind, intentionally and wantonly, was

appropriate.

               To the extent that Hackett was perhaps trying to argue that these

charges were erroneous as duplicitous, this argument is also without merit. See

United States v. Burton, 871 F.2d 1566, 1573 (11th Cir. 1989) (explaining

“[w]here a penal statute . . . prescribes several alternative ways in which the statute

may be violated and each is subject to the same punishment . . . , the indictment

may charge any or all of the acts conjunctively, in a single count, as constituting

the same offense, and the government may satisfy its burden by proving that the

defendant, by committing any one of the acts alleged, violated the statute”).

               Hackett was also not convicted of two counts of murder of the same

person, one each with each state of mind, so he was not subjected to double




                                          -15-
jeopardy. Therefore, even if the indictment was erroneous (it was not), it could not

have been prejudicial.

             It was also appropriate for the indictment to charge both attempted

murder and assault of the same victim in different counts as there was evidence to

support each charge. While double jeopardy could have resulted if Hackett was

convicted of both attempted murder and assault of the same person, the jury

instructions specifically precluded such an outcome. In the jury instructions

regarding criminal attempted murder and first-degree assault charges, in which

Best was the victim, the jury was instructed to only to consider the count for first-

degree assault if it did not find Hackett guilty of the criminal attempted murder.

As the jury found Hackett guilty of the criminal attempted murder, it never

proceeded to consider the assault charge. Therefore, had there even been an error

in the indictment in charging both (there was not), it could not have prejudiced

Hackett.

             Finally, Hackett raises a new argument in his reply brief, that his pro

se motion should not have been dismissed where he never had the active assistance

of counsel for his postconviction actions, and thus his untimely and successive

arguments should have been considered on the merits. We disagree.

             “The reply brief is not a device for raising new issues which are

essential to the success of the appeal.” Milby v. Mears, 580 S.W.2d 724, 728 (Ky.


                                         -16-
App. 1979). We have no reason to believe that this issue was raised before the

circuit court, and there is a “long-standing prohibition against presenting a new

theory of error at the appellate level[.]” Henderson v. Commonwealth, 438 S.W.3d

335, 343 (Ky. 2014). Therefore, it is inappropriate to consider such an argument at

this juncture.

             Additionally, Hackett failed to cite any Kentucky law in support of his

argument that a lack of counsel excuses his failure to follow our procedural rules

and raise all of his RCr 11.42 arguments at the same time. Finally, as we have

already addressed his claims on the merit and found them to be wholly lacking in

merit, there is no reason to require the circuit court to consider these claims further.

             Accordingly, we affirm the Jefferson Circuit Court’s summary denial

of Hackett’s motion for CR 60.02 relief.

             ALL CONCUR.



 BRIEFS FOR APPELLANT:                      BRIEF FOR APPELLEE:

 Kewan Hackett, pro se                      Daniel Cameron
 Beattyville, Kentucky                      Attorney General of Kentucky

                                            Robert Baldridge
                                            Assistant Attorney General
                                            Frankfort, Kentucky




                                         -17-